                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                               NORTHERN DIVISION

DAVID WURTZBERGER,                         )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 2:18 CV 99 CDP
                                           )
BUHLER VERSATILE, INC., et al.,            )
                                           )
            Defendants.                    )

                           MEMORANDUM AND ORDER

      After experiencing problems with his new tractor, plaintiff brought claims

against the tractor’s manufacturer (Buhler Versatile) and its seller (Quincy Tractor)

under Missouri’s “lemon law” for farm equipment, Mo. Rev. Stat. § 407.585.

Defendants moved for summary judgment, arguing in part that plaintiff’s claims

were time-barred under the statute’s limitations period. Plaintiff then settled with

defendant Buhler and dismissed his claim against Buhler with prejudice by

stipulation filed on October 21, 2019. (Doc. 44). Plaintiff now seeks to dismiss

his remaining claim against Quincy without prejudice so that he may pursue other

claims against Quincy relating to the sale of the tractor. Quincy opposes dismissal,

arguing that dismissal would deprive it of its valid statute of limitations defense to

plaintiff’s statutory claim.
       Where, as here, a defendant has moved for summary judgment, absent a

stipulation of dismissal, “an action may be dismissed at the plaintiff's request only

by court order, on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2).

A district court’s decision to grant a plaintiff’s motion for dismissal without

prejudice pursuant to Rule 41(a)(2) is reviewed for abuse of discretion. Mullen v.

Heinkel Filtering Sys., Inc., 770 F.3d 724, 727 (8th Cir. 2014). “The very concept

of discretion presupposes a zone of choice within which the trial courts may go

either way.” Kern v. TXO Production Corp., 738 F.2d 968, 971 (8th Cir. 1984).

“The purpose of Rule 41(a)(2) is primarily to prevent voluntary dismissals which

unfairly affect the other side.” Paulucci v. City of Duluth, 826 F.2d 780, 782 (8th

Cir. 1987). “Courts generally will grant dismissals where the only prejudice the

defendant will suffer is that resulting from a subsequent lawsuit.” Id. However, “a

party is not permitted to dismiss merely to escape an adverse decision nor to seek a

more favorable forum.” Mullen, 770 F.3d at 728 (internal quotation marks and

citation omitted).

      “When deciding whether to exercise its discretion to allow a voluntary

dismissal, the district court should consider whether the party has presented a

proper explanation for its desire to dismiss; whether a dismissal would result in a

waste of judicial time and effort; and whether a dismissal will prejudice the

defendants.” Mullen, 770 F.3d at 728 (internal quotation marks and citation


                                          2
omitted); see also Paulucci, 826 F.2d at 783 (courts consider “(1) the defendant’s

effort and the expense involved in preparing for trial, (2) excessive delay and lack

of diligence on the part of the plaintiff in prosecuting the action, (3) insufficient

explanation of the need to take a dismissal, and (4) the fact that a motion for

summary judgment has been filed by the defendant.”). “The time and effort

invested by the parties, and the stage to which the case had progressed, are among

the most important factors to be considered in deciding whether to allow a

dismissal without prejudice, and, if so, on what conditions.” Kern, 738 F.2d at

972. The absence of a justification for the proposed dismissal may warrant

denying a plaintiff’s motion for dismissal without prejudice pursuant to Rule

41(a)(2). Paulucci, 826 F.2d at 783; Hamm v. Rhone–Poulenc Rorer Pharms.,

Inc., 187 F.3d 941, 951 (8th Cir. 1999).

       Here, plaintiff concedes that his statutory claim under Mo. Rev. Stat. §

407.585 is likely time-barred. However, he seeks to dismiss this claim so that he

may pursue other, non-statutory claims against Quincy relating to the sale of the

tractor which are not barred by the applicable statute of limitations. Plaintiff

alleges that he uncovered these claims during the course of discovery, and that the

narrow scope of the statute would not permit him to seek relief for these alleged

injuries.




                                            3
      Quincy opposes dismissal, arguing that a dismissal without prejudice would

legally prejudice it by depriving it of a viable statute of limitations defense. It is

true that “[t]he Eighth Circuit has found legal prejudice . . . when dismissal would

cause the loss of a material advantage the resisting party would enjoy only if the

pending action were to continue,” such as the loss of a proven, valid statute of

limitations defense. United States v. Thirty–Two Thousand Eight Hundred Twenty

Dollars & Fifty Six Cents ($32,820.56) in U.S. Currency, 106 F. Supp. 3d 990, 997

(N.D. Iowa 2015) (citing Metropolitan Fed. Bank of Iowa, F.S.B. v. W.R. Grace &

Co., 999 F.2d 1257, 1262–63 (8th Cir. 1993)). Despite that pronouncement, the

Eighth Circuit’s decision in Metropolitan Fed. Bank of Iowa, F.S.B. does not

preclude dismissal in this case.

      Plaintiff has stated that he has no intention of bringing another claim against

Quincy under Missouri’s “lemon law.” Instead, he intends to pursue other claims

relating to the sale of the tractor that do not arise under the narrow purview of the

statute. Importantly, if plaintiff ever attempted to bring another claim under Mo.

Rev. Stat. § 407.585, dismissal of this case would not preclude Quincy from again

asserting the statutory limitations period as a valid defense. As the limitations

period is contained within the statute, the dismissal and subsequent refiling of

another claim under the same statute would not change either the limitations period

or Quincy’s substantive defense to that claim, no matter where the lawsuit was


                                            4
filed. Plaintiff’s statutory claim would remain time-barred. Therefore, this case is

distinguishable from the situation discussed in Metropolitan Fed. Bank of Iowa,

F.S.B. as Quincy cannot demonstrate that it will be deprived of its substantive

defense to this claim should plaintiff ever reassert it.

      Quincy’s real complaint is that, if dismissal is granted, plaintiff is free to

pursue other, non-statutory claims against it relating to the sale of the tractor --

claims that, if summary judgment were granted, Quincy would undoubtedly argue

were barred by res judicata. Yet this factor is not relevant in a determination of

legal prejudice. “Legal prejudice means ‘something other than the necessity that

defendant might face of defending another action.’” Mullen, 770 F.3d at 728

(quoting Kern, 738 F.2d at 970). “An evaluation of the res judicata effects

normally would not be part of the Rule 41(a)(2) analysis . . . .” Doe v. Urohealth

Systems, Inc., 216 F.3d 157, 161 (1st Cir. 2000). “The expense and effort of

drafting and responding to discovery prior to dismissal does not constitute legal

prejudice,” nor does the loss of a “tactical advantage.” Mullen, 770 F.3d at 728.

      Finally, Quincy argues that it is prejudiced because the statute would permit

it, as a party prevailing on its limitations defense, to recover from plaintiff its

reasonable attorney’s fees and expenses incurred in this case. To ameliorate any

potential prejudice to Quincy, the Court may condition dismissal upon such terms

as it deems proper, which may include the payment of reasonable attorney’s fees


                                            5
and costs. See Kern, 738 F.2d at 971-72. The Court will accordingly order that

any discovery obtained in this case may be used in any subsequent case filed

against Quincy by the plaintiff, and if plaintiff attempts to reassert a claim for relief

under Mo. Rev. Stat. § 407.585, then plaintiff must pay Quincy’s reasonable

attorney’s fees and costs incurred in defending this action before that claim may

proceed.

      Voluntary dismissal will not deprive Quincy of its valid statute of limitations

defense, which it remains free to reassert in any subsequent action brought by

plaintiff under Mo. Rev. Stat. § 407.585. Not only is Quincy entitled to reassert its

defense, it is also entitled to the recovery of reasonable attorney’s fees and costs

before plaintiff could even proceed on such a claim, thus obviating any legal

prejudice to Quincy caused by voluntary dismissal. Where a defendant has not

made “the requisite showing of prejudice,” the district court has “broad discretion

to grant or deny [the] motion and [is] free to consider the full range of factors

relevant to the exercise of that discretion.” Metropolitan Fed. Bank of Iowa,

F.S.B., 999 F.2d at 1263. After careful consideration of all the relevant factors, the

Court will grant plaintiff’s motion for voluntary dismissal without prejudice.

      Accordingly,




                                            6
      IT IS HEREBY ORDERED that plaintiff’s motion for voluntary dismissal

[47] is granted, and plaintiff’s claim against defendant Quincy Tractor is dismissed

without prejudice.

      IT IS FURTHER ORDERED that if plaintiff should assert a claim for

relief under Mo. Rev. Stat. § 407.585 against defendant Quincy Tractor, LLC

which arises out of the same transaction or occurrence that is the subject matter of

plaintiff’s claim in this case, then he must first pay Quincy Tractor, LLC its

reasonable attorney’s fees and costs incurred in this action before he is permitted to

proceed on such a claim.

      IT IS FURTHER ORDERED that any discovery obtained by plaintiff from

Quincy Tractor, LLC and any discovery obtained by Quincy Tractor, LLC from

plaintiff may be used, to the extent it is deemed admissible, in any subsequent

action between these two parties which arises out of the same transaction or

occurrence that is the subject matter of plaintiff’s claim in this case.

      A separate Order of Dismissal is entered this same date.




                                        _________________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 14th day of November, 2019.


                                           7
